UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3757 DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus California AMT-Free Municipal Bond Fund August 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) California89.7% ABAG Finance Authority for Nonprofit Corporations, COP (Episcopal Homes Foundation) 7/1/10 ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 4/1/21 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 3/1/21 Alameda Corridor Transportation Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 10/1/16 Alameda County, COP (Insured; National Public Finance Guarantee Corp.) 12/1/13 Alameda County, COP (Insured; National Public Finance Guarantee Corp.) 12/1/14 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 4/1/24 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 4/1/34 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 4/1/43 Brentwood Infrastructure Financing Authority, Water Revenue 7/1/38 California, GO (Prerefunded) 2/1/12 90,000 a California, GO (Various Purpose) 4/1/28 California, GO (Various Purpose) 4/1/31 California, GO (Various Purpose) 4/1/33 California Department of Veteran Affairs, Home Purchase Revenue 12/1/28 California Department of Water Resources, Power Supply Revenue 5/1/21 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5/1/12 10,000,000 a California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/15 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/26 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/27 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 12/1/11 225,000 a California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 12/1/11 5,000 a California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 6/30/23 135,000 163,258 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 152,865 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 55,000,000 53,864,800 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 9,500,000 10,040,550 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 873,323 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,000,950 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,723,484 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 11/15/19 2,000,000 2,037,220 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) (Prerefunded) 6.25 12/1/09 9,460,000 a 9,693,662 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,150,600 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,549,354 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; National Public Finance Guarantee Corp.) 5.35 8/15/28 2,290,000 2,249,810 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 15,693,117 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 22,028,772 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 969,650 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,645,000 2,789,999 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 5,954,512 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 59,330,000 65,505,066 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,106,170 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,686,602 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,412,650 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 3,500,000 a 4,005,155 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 2,500,000 a 2,863,850 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 6,007,733 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,564,743 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,084,100 California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 10,485,000 10,645,421 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 2,780,000 a 2,942,797 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 1,220,000 a 1,289,589 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 15,550,800 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 6,457,131 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,102,500 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 7,273,076 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 8,761,503 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 7,029,450 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,428,855 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,175,466 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 14,022,260 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,507,749 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,713,587 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/33 16,710,000 16,929,737 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,518,647 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,121,685 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,441,061 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Prerefunded) 5.75 9/1/09 5,500,000 a 5,610,000 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,139,138 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,047,020 Castaic Lake Water Agency, COP, Revenue (Water System Improvement Project) (Insured; AMBAC) 0.00 8/1/27 10,000,000 b 3,407,600 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 6.00 2/1/10 1,000,000 a 1,033,250 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 5.75 2/1/11 18,500,000 a 19,973,525 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 1,465,890 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 b 2,197,800 Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,172,300 Coast Community College District, GO (Insured; FSA) 0.00 8/1/29 15,565,000 b 12,824,315 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 12,873,152 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/28 245,000 233,056 Cucamonga County Water District, COP (Water Shares Purpose) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/25 3,655,000 3,732,157 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 12,440,000 11,896,870 Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/17 10,000,000 10,033,100 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 12,577,320 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,003,499 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,389,125 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,531,209 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,870,200 Fremont Union High School District, GO (Insured; FGIC) (Prerefunded) 5.25 9/1/10 3,400,000 a 3,555,414 Fremont Union High School District, GO (Insured; FGIC) (Prerefunded) 5.25 9/1/10 4,000,000 a 4,182,840 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,154,875 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; FSA) 0/4.55 6/1/22 1,725,000 c 1,513,705 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 11,000,000 10,018,580 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 8,032,400 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 13,225,000 10,315,632 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 14,770,000 a 17,404,525 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/21 4,375,000 b 2,396,538 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/22 4,605,000 b 2,369,180 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/23 4,850,000 b 2,274,117 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/26 3,265,000 b 1,245,238 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 10,382,310 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,323,180 Los Angeles, Wastewater System Revenue (Insured; FSA) 5.00 6/1/32 6,050,000 6,096,827 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 8,000,000 7,882,480 Los Angeles County Metropolitan Transportation Authority, Sales Tax Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/10 1,450,000 a 1,520,702 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 4,250,000 4,301,425 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 27,624,814 Los Angeles Unified School District, GO (Insured; FGIC) 5.00 7/1/21 5,080,000 5,322,570 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,440,070 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/17 8,385,000 9,624,051 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 b 2,398,425 Modesto Irrigation District, COP (Capital Improvements) (Insured; FSA) 5.25 7/1/16 1,370,000 1,467,407 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 b 2,545,389 Natomas Unified School District, GO (Insured; FSA) 5.00 8/1/31 5,000,000 5,020,100 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,857,775 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 860,273 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 508,500 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,488,304 Oakland Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 17,275,000 16,787,154 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 2,991,105 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 5,335,500 Orange County Public Financing Authority, LR (Juvenile Justice Center Facility) (Insured; AMBAC) 5.38 6/1/19 2,000,000 2,071,020 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,022,520 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,815,200 Rancho California Water District Financing Authority, Revenue (Insured; FSA) 5.00 8/1/28 8,965,000 9,185,001 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/25 7,485,000 7,193,908 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 12,276,527 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,278,774 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,129,448 Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 5,954,201 Sacramento County Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax Bonds (Laguna Creek Ranch) 5.40 12/1/09 1,220,000 1,224,856 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 2007 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 10,845,000 11,039,451 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 6,930,000 7,536,306 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,591,600 San Diego, Water Utility Fund Net System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 8/1/28 19,970,000 19,410,640 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 1,927,062 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 7,487,163 San Diego County, COP (Burnham Institute for Medical Research) (Prerefunded) 5.70 9/1/09 2,405,000 a 2,429,050 San Diego County, COP (Burnham Institute for Medical Research) (Prerefunded) 6.25 9/1/09 3,800,000 a 3,838,000 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 8,045,000 8,197,533 San Diego Unified School District, GO (Insured; FSA) 5.25 7/1/16 1,465,000 1,638,368 San Francisco City and County, COP (San Bruno Jail Number 3) (Insured; AMBAC) 5.25 10/1/21 2,985,000 3,050,073 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/21 1,000,000 1,024,810 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,058,120 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; FSA) 5.00 11/1/24 13,185,000 13,809,969 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 238,573 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 209,010 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/15/32 48,295,000 b 8,725,941 San Mateo Redevelopment Agency, Merged Area Tax Allocation Revenue (Prerefunded) 5.10 8/1/11 1,835,000 a 1,985,690 Santa Clara Unified School District, GO 5.50 7/1/16 1,870,000 1,954,711 Santa Rosa, Wastewater Revenue (Insured; FSA) 5.25 9/1/24 5,110,000 5,503,521 Sequoia Union High School District, GO (Insured; FSA) 5.00 7/1/24 2,695,000 2,820,129 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District GO Bond) (Insured; FSA) 5.00 8/1/27 6,500,000 6,810,440 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 15,492,800 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,030,000 1,813,602 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 389,455 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,218,480 University of California, Revenue (Limited Project) (Insured; FSA) 5.00 5/15/22 14,655,000 15,317,846 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 10,641,500 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 8,871,760 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 11,044,600 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 6,000,000 6,865,860 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 11,983,209 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 542,230 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 10,090,000 a 11,450,737 Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 5.00 10/1/38 3,000,000 3,023,670 U.S. Related8.6% Government of Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 2,853,021 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 1,981,440 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 5,931,159 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 6.25 7/1/16 3,000,000 3,423,000 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,750,000 4,987,690 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 6.00 7/1/10 2,000,000 a 2,109,780 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds (Prerefunded) 5.50 10/1/10 10,000,000 a 10,644,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 9,783,636 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Prerefunded) 5.50 10/1/10 39,000,000 a 41,511,600 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,545,045 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 2,000,000 2,151,280 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 10,000,000 10,447,700 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 9,392,500 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,893,042 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 740,000 755,022 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 2,000,000 1,944,500 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,006,310 Total Investments (cost $1,291,198,428) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. At August 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,291,198,428. Net unrealized appreciation on investments was $15,070,679 of which $51,068,298 related to appreciated investment securities and $35,997,619 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,306,269,107 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Inverse Floater Securities: The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PREMIER CALIFORNIA AMT-FREE MUNICIPAL BOND FUND, INC. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
